Title: From George Washington to the United States Senate, 31 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate.
                  United States May 31st 1794
               
               I nominate the following persons as Company Officers and Surgeon and Surgeons Mates in the Corps of Artiller<is>ts and Engineers.
               The nomination of the Field Officers is suspended for the present.
               
                  
                     Captains
                  
                  
                     1.
                     Griffith McCree
                     North Carolina
                  
                  
                     2
                     Richard Scott Blackburn
                     Virginia
                  
                  
                     3.
                     James Bruff
                     Maryland
                  
                  
                     4.
                     Alexander Thompson
                     New York
                  
                  
                     5.
                     William Morris
                     ditto
                  
                  
                     6.
                     Decius Wadsworth
                     Connecticut
                  
                  
                     7
                     Timothy Pi[t]kin Junr
                     ditto
                  
                  
                     8
                     George Taylor
                     Pennsylvania
                  
                  
                     9
                     James Gamble
                     ditto
                  
                  
                     10.
                     William Littlefield
                     Rhode Island
                  
                  
                     11.
                     Frederick Frye
                     Massachusetts
                  
                  
                     12.
                     Benjamin Williamson
                     New Jersey
                  
                  
                     Lieutenants
                  
                  
                     1.
                     Joseph R. Yates
                     New York
                  
                  
                     2.
                     John McClelland
                     New York
                  
                  
                     3.
                     Silas Dinsmore
                     New Hampshire
                  
                  
                     4.
                     John Parker Hales
                     ditto
                  
                  
                     5.
                     Simon Geddes
                     Delaware
                  
                  
                     6.
                     Nehemiah Freeman
                     Massachusetts
                  
                  
                     7.
                     Nathaniel Drinkwater
                     ditto
                  
                  
                     8.
                     Thomas Hutchins
                     Pennsylvania
                  
                  
                  
                     9.
                     James Sterrit
                     ditto
                  
                  
                     10.
                     William Buchanan Smith
                     Maryland
                  
                  
                     11.
                     Benjamin Wall
                     Georgia
                  
                  
                     12.
                     George Izard
                     South Carolina
                  
                  
                     13.
                     Noel Bartholomew Monvel
                     North Western Territory
                  
                  
                     14.
                     William Cox promoted from Ensign’s lately appointed
                  
                  
                     15.
                     Charles Harrison
                     do
                  
                  
                     16
                     William Smallwood Grayson
                     do
                  
                  
                     17.
                     Henry E. Coleman
                     Virginia
                  
                  
                     18.
                     Carey M. Carter
                     Virginia
                  
                  
                     19.
                     William Barton Junr
                     Rhode Island
                  
                  
                     20
                     James Habersham junr
                     Georgia
                  
                  
                     21
                     John Phillips Ripley
                     New Hampshire
                  
                  
                     22.
                     Robert Rowan
                     North Carolina
                  
                  
                     23.
                     Jonathan Robertson
                     North Carolina
                  
                  
                     24.
                     Henry Muhlenberg
                     Pennsylvania
                  
                  
                     Surgeon
                  
                  
                      
                     Charles Brown
                  
                  
                     Surgeon’s Mates
                  
                  
                     1
                     Nathaniel Gorham Coffin
                     Massachusetts
                  
                  
                     2.
                     John R. Lynch
                     New York
                  
                  
                     3.
                     Francis G. Brewster
                     New Jersey
                  
                  
                     4.
                     Richard Griffith
                     Delaware
                  
               
               
                  
                     Appointments to fill up Vacancies of Ensigns nominated to be Lieutenants of Artillery.
                  
                  
                     Aaron Catlin
                     Connecticut
                     vice William Cox
                  
                  
                     Robert Torrans
                     South Carolina
                     vice Charles Harrison
                  
                  
                     Samuel Allison
                     Virginia
                     vice Wm Smallwood Grayson
                  
               
               
                  Go: Washington
               
            